   Case 15-56711-wlh           Doc 51      Filed 03/05/19 Entered 03/05/19 14:57:26                Desc
                                               Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In re:                                                         Case No. A15-56711-WLH
         WILLIE T. BASS

                     Debtor(s)


          STANDING CHAPTER 13 TRUSTEE’S FINAL REPORT AND ACCOUNT

        Nancy Whaley, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as follows:


         1) The case was filed on 04/09/2015.

         2) The plan was confirmed on 08/17/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was completed on 01/04/2019.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,375.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
  Case 15-56711-wlh            Doc 51         Filed 03/05/19 Entered 03/05/19 14:57:26                  Desc
                                                  Page 2 of 4



Receipts:

           Total paid by or on behalf of the debtor              $25,469.00
           Less amount refunded to debtor                           $681.29

NET RECEIPTS:                                                                                    $24,787.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $4,000.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $1,475.24
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,475.24

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                            Claim       Claim           Claim      Principal     Int.
Name                                  Class       Scheduled    Asserted        Allowed       Paid        Paid
ASHLEY FUNDING SERVICES LLC       Unsecured              NA      4,567.37       4,567.37     4,567.37      0.00
BAYVIEW LOAN SERVICING, LLC       Secured               0.00     3,687.30       3,687.30     3,687.30      0.00
HARLEY-DAVIDSON CREDIT CORP       Secured           6,956.00     6,956.83       6,956.83     6,956.83    342.31
INT ERNAL REVENUE SERVICE         Unsecured              NA         92.67          92.67        92.67      0.00
INT ERNAL REVENUE SERVICE         Priority          2,000.00     2,915.99       2,915.99     2,915.99      0.00
SPAULDING COUNT Y                 Priority              0.00          NA             NA          0.00      0.00
SIMPSON MILL HOA, INC.            Secured             450.00       750.00         750.00       750.00      0.00




UST Form 101-13-FR-S (9/1/2009)
   Case 15-56711-wlh             Doc 51          Filed 03/05/19 Entered 03/05/19 14:57:26        Desc
                                                     Page 3 of 4



 Summary of Disbursements to Creditors:
                                                                   Claim         Principal        Interest
                                                                Allowed              Paid            Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00             $0.00          $0.00
       Mortgage Arrearage                                     $3,687.30         $3,687.30          $0.00
       Debt Secured by Vehicle                                $6,956.83         $6,956.83        $342.31
       All Other Secured                                        $750.00           $750.00          $0.00
 TOTAL SECURED:                                              $11,394.13        $11,394.13        $342.31

 Priority Unsecured Payments:
         Domestic Support Arrearage                               $0.00             $0.00          $0.00
         Domestic Support Ongoing                                 $0.00             $0.00          $0.00
         All Other Priority                                   $2,915.99         $2,915.99          $0.00
 TOTAL PRIORITY:                                              $2,915.99         $2,915.99          $0.00

 GENERAL UNSECURED PAYMENTS:                                  $4,660.04         $4,660.04          $0.00

 Disbursements:

          Expenses of Administration                               $5,475.24
          Disbursements to Creditors                              $19,312.47

 TOTAL DISBURSEMENTS :                                                                       $24,787.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 03/05/2019
                                                    By: /s/ Nancy Whaley
                                                                           Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
   Case 15-56711-wlh          Doc 51      Filed 03/05/19 Entered 03/05/19 14:57:26                 Desc
                                              Page 4 of 4



                                    CERTIFICATE OF SERVICE


Case No. A15-56711-WLH


This is to certify that I have this day served the following with a copy of the foregoing Trustee's Final
Report by depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.

Debtor(s):
WILLIE T. BASS
1059 MARIA DR.
MCDONOUGH, GA 30253


Attorney for the Debtor(s):
THE BRANNEN FIRM, LLC
7147 JONESBORO ROAD
SUITE G
MORROW, GA 30260




This the 5th day of March, 2019.


/s/____________________________________
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   State Bar No. 377941
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201




UST Form 101-13-FR-S (9/1/2009)
